Citation Nr: 1453530	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  10-05 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2012.  A transcript is of record.

The Board remanded this claim in February 2014 for further development.  It now returns for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the claim must be remanded for further development.

A VA examination is necessary in order for the Board to make an informed decision.  In October 2014, the Veteran's private treating physician filled out a VA skin diseases disability benefits questionnaire (DBQ).  In the October 2014 DBQ, the Veteran is diagnosed with diffuse eczema.  The private physician also noted in the October 2014 DBQ that the Veteran has acne or chloracne and that the Veteran's symptoms related to his diffuse eczema include "breakouts, itching, scarring, acne breakouts [and] blackheads."  However, in light of the other evidence of record, the October 2014 DBQ is unclear as to whether or not the Veteran has chloracne or another acneform disease and, if so, whether it manifested within a year after the last date on which the veteran was exposed to an herbicide agent during active military service.  See 38 C.F.R. § 3.307(a)(6) (2014).  In this regard, the private physician did not list acne or chloracne in the section of the DBQ that asks for diagnoses that pertain to skin conditions.  In addition, the notation of the Veteran having acne or chloracne in the October 2014 DBQ is seemingly inconsistent with the years of private and VA treatment records which indicate that the Veteran's skin condition manifested as a rash and was most commonly diagnosed as eczema.  Thus, on remand, the Veteran should have the opportunity to have his private physician clarify the information in the October 2014 DBQ.  In addition, the Veteran should be afforded another chance to provide an explanation or rationale from a medical professional to support the conclusion that his skin condition is attributable to herbicide exposure in service.

In light of the October 2014 DBQ, a VA examination is necessary to determine whether or not the presumption of service connection based on herbicide exposure afforded by 38 C.F.R. § 3.309(e) (2014) applies to the Veteran's skin condition or whether a nexus may otherwise be established between the Veteran's skin condition and his service.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA treatment records from the Central Texas VA Health Care System dated since January 2014 and associate them with the claims file.

2. Send a letter to the Veteran asking him to have his private physician, Dr. S.R., MD, provide the following:

A. A complete explanation, to include references or citations to medical literature or other supporting evidence, for the conclusion that the Veteran's skin condition is a result of his in-service herbicide exposure.  The opinion should be provided in a legible report.  If an explanation cannot be provided, the physician should state the reason.
B. A clarification of the October 2014 DBQ, to include whether or not the Veteran has chloracne or another acneform disease and, if so, whether it is at least as likely as not (to at least a 50:50 degree of probability) that it manifested within one year after the last date on which the Veteran was exposed to an herbicide agent during active military service (in other words, within one year from the last day the Veteran was in the Republic of Vietnam during the Vietnam Era).

3. Then, schedule the Veteran for a VA skin examination.  The entire claims file and a copy of this REMAND must be made available to the examiner.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  All indicated tests and studies should be performed and all clinical findings reported in detail.  

The examiner must render an opinion as to the following: 

A. Whether the Veteran has chloracne or another acneform disease and, if so, whether it is at least as likely as not (to at least a 50:50 degree of probability) that it manifested within one year after the last date on which the Veteran was exposed to an herbicide agent during active military service (in other words, within one year from the last day the Veteran was in the Republic of Vietnam during the Vietnam Era).
B. If the Veteran does not have chloracne or another acneform disease, whether it is at least as likely as not (to at least a 50:50 degree of probability) that his skin condition, to include severe and persistent diffuse eczema, is related to his in-service herbicide exposure.  
Complete explanations must be provided for the conclusions reached.

4. After completing any other development that may be warranted, readjudicate the claim on appeal.  If the benefits sought are not granted, the appellant and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


